Title: To Thomas Jefferson from John Barnes, 8 June 1824
From: Barnes, John
To: Jefferson, Thomas


Dear Sir—
George Town. Coy
8th June 1824
Here, acceptable your favr of the 3d recd yesterday sunday—⅌er order on Mr Thompson when you annex’d—“I am quite in good health, walk to my Garden—take my Ride of six miles daily as usual. without fatigue.”—I need not, Express the pleasure I felt—on the recipt of it.—this morning I addressed a Note to Mr Thompson—(if he could not take something less. then $12. for Jones’s Greek & English Lexicon—(not mentioning—from whom)—He could not—was requested to dispatch it as directed—and doubt not of its delivery—at the Instant of your Recipt of the Present.I fervently pray you may continue to enjoy your present State of health & recreations, to your utmost wishes—together with the with good & happy families I beg to be remembered most respectfully—your Ever Obliged Obedt ServtJohn Barnes.